Citation Nr: 0535074	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a tear of the right 
medial meniscus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 through April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran appeared at a hearing in June 2004.  A hearing 
transcript is of record.  In November 2004, the appeal was 
remanded to obtain additional development.  The RO was to 
obtain the veteran's complete service medical record, as well 
as the complete Social Security Administration record.  If 
the service medical record documented treatment for a right 
ankle injury, the RO was to request a VA orthopedic 
examination for the veteran.  All records were obtained and 
made part of the file.  A VA examination was not deemed 
necessary.  

The Veterans Law Judge who conducted the hearing and remanded 
the case is no longer employed by the Board.  The veteran was 
notified of this in November 2005 and elected not to have an 
additional hearing.  The case was transferred to the 
undersigned and is now before the Board for appellate review.


FINDINGS OF FACT

1.  The agency of original jurisdiction obtained all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has a current right medial meniscus tear.

3.  There is no evidence to suggest a causal connection 
between an in-service injury and the veteran's current right 
medical meniscus tear.



CONCLUSION OF LAW

The criteria for service connection for a tear of the right 
medial meniscus are not met.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a right medial 
meniscus tear.  He contends that he injured his knee during 
basic training in Fort Benning, Georgia, in May 1966, and 
that his current knee disability is causally related to the 
May 1966 injury.  The veteran's claim fails because the 
record is devoid of evidence of a medical nexus between an 
in-service incident and his current right medial meniscus 
tear.

Law and Regulations

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110;  38 C.F.R. § 3.303(a).

A veteran is presumed to be in sound condition when he is 
accepted into service, with the exception of disorders noted 
at the time of entry.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered in event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

Factual Background and Analysis

The veteran's contentions, service medical records, private 
medical records, Social Security Administration records, and 
two lay person statements have been reviewed.  Based upon 
this evidence, the veteran's claim for service connection for 
his right medial meniscus tear fails, because there is no 
evidence on the record of a nexus between his current 
disability and an in-service incident.

There is competent medical evidence of a current right knee 
disability in the record.  While the veteran is presently 
100% disabled via the Social Security Administration for 
degenerative joint disease of the knee secondary to Crohn's 
Disease, there is medical evidence of the right knee ligament 
tear for which this claim is based.  In particular, April 
1995 arthroscopy diagnosed a right posteromedial meniscal 
tear.  There is no evidence on the record that this tear was 
ever repaired.  Thus, it is acknowledged that the veteran has 
a current right medial meniscus tear.

However, the veteran's claim fails, because there is no 
evidence in the record to connect this right medial meniscus 
tear to any in-service injury.  The record contains 
statements by the veteran, the veteran's spouse, and a former 
service member who served in Fort Benning with the veteran.  
These veteran and lay person statements establish that the 
veteran may have had an incident involving the  right knee 
during basic training.  However, there exists no medical 
evidence in the veteran's service medical records to document 
any knee injury, including a ligament tear.  The only 
evidence of record is the veteran's statement that he went to 
the infirmary one time and was treated with hot packs.  He 
admittedly never returned for in-service treatment for a knee 
injury, and the record is devoid of treatment post-service 
until the early 1990's, over twenty years after service.  In 
fact, the ligament tear at issue in this appeal was first 
diagnosed in April 1995, nearly thirty years post-service.

The veteran contends that any report of his May 1966 injury 
may have been inadvertently filed in the record of another 
service member with the last name Tanner.  The RO made 
thorough requests for records in attempt to find treatment 
records for the veteran's right knee injury.  In particular, 
in January 2005, the RO requested Fort Benning's active duty 
inpatient clinical records for a knee injury from May 1966 to 
August 1966, SGO records, all of the veteran's service 
medical records, and any available service records from Fort 
Benning for a right knee injury.  No records of inpatient 
treatment were found, nor were any records reflecting 
treatment for a right knee injury at Fort Benning during the 
relevant time period.  SGO records were stopped in 1954, and 
the veteran's complete service medical records had already 
been provided.  Thus, a thorough search turned up no evidence 
of an in-service right knee injury.  

The veteran's contentions regarding a connection of his 
current knee disorder to service are acknowledged.  The Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection; however, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his current knee problems.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Because there is no evidence in the record of an in-service 
injury, a VA examination is not necessary to decide this 
claim.  Thus, the RO's decision not to obtain a VA 
examination was appropriate.  38 C.F.R. § 3.159(c)(4).

Despite the existence of a current knee disability, and 
despite the veteran's contentions and two lay persons' 
statements, the preponderance of the evidence is against the 
veteran's claim, because there is no evidence of a medically 
diagnosed knee injury in-service.  The required element of a 
nexus between an in-service injury and a current disability 
is not met.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule 
does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Thus, the veteran's claim for service connection must 
be denied.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.   
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  In particular, VA must notify the veteran 
of the following:  (1) any information and evidence needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; (3) which information VA will 
attempt to obtain on the veteran's behalf; and (4) the 
requirement that the veteran submit to VA any pertinent 
evidence in his possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).

In November 2002, prior to the rating decision that is the 
subject of this appeal, VA sent a letter to the veteran 
explaining what evidence was necessary to establish a claim 
for service connection, what VA needed from the veteran, what 
VA would do to assist, and what information VA had already 
collected.  The November 2002 letter also requested that the 
veteran tell VA of any additional information and evidence 
that the veteran wished to collect.  The May 2003 Statement 
of the Case again outlined the requirements to establish 
service connection, and outlined when a VA examination is 
appropriate.  The July 2005 Supplemental Statement of the 
Case once again gave this information to the veteran.  Thus, 
VA met its duty to notify the veteran.

VA's duty to assist a veteran in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) has also been satisfied.  The duty to assist 
contemplates that VA will help a veteran obtain relevant 
records, whether or not the records are in federal custody.  
The record here includes the service medical records, Social 
Security Administration records, and private treatment 
records, all of which have been reviewed.  As discussed 
above, VA made extensive second efforts to ensure that it had 
the veteran's complete service medical record.  The veteran 
has not reported the existence of additional relevant medical 
records to be sought by VA.  Therefore, the Board concludes 
that VA has met its duty to assist obligations.

ORDER

Entitlement to service connection for a tear of the right 
medial meniscus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


